Per Curiam:
The lien created by virtue of the levy made by the constable on the execution in his hands, continued for twenty days. As the sale which produced the fund in contention was made within twenty days after that levy, the lien was not lost. Neither *51the fact that the constable had not returned the execution and procured another on which to sell, nor the other fact that the sale was made on a fi. fa., changes the legal effect of the first levy. That was made by the constable, and the lien thereby acquired was not devested prior to the sale.
Decree affirmed and appeal dismissed, at the costs of the appellants.